Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: Claude Resources Inc. completes private placement offering << /NOT FOR DISTRIBUTION TO UNITED STATES NEWSWIRE SERVICES OR FOR DISSEMNIATION IN THE UNITED STATES/ >> SASKATOON, April 9 /CNW/ - Claude Resources Inc. ("Claude" or the "Company") is pleased to announce that it has completed the private placement offering (the "Offering") previously announced on March 23, 2009, with amended terms being announced on March 26, 2009. The Offering consisted of two parts.
